Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 02/04/2021 as modified by the preliminary amendment filed on 02/04/2021.  Claims 2-6 and 9-10 are now pending in the present application.
Information Disclosure Statement
The information disclosure statements submitted on 02/04/2021 and 08/23/2021 have been considered by the Examiner and made of record in the application file.
CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a terminal device configured to perform radio…”,  in claim 2, “a radio communication unit configured to perform…” in claim 9 and “a radio communication unit configured to transmit…”, in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations “a terminal device configured to perform radio …” of claim 2 (Fig. 2, [0021]-[0022]),  “a radio communication unit configured to perform…” in claim 9 (Fig. 2, Radio communication unit 11, [0021]-[0022]), and “a radio communication unit configured to transmit…”, in claim 10 (Fig. 3, [0027]-[0028]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6 and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over KIM et al. (US 2020/0229111 A1, hereinafter Kim), in view of LEE YOUNGDAE et al.  (WO 2018/084592 A1, hereinafter Lee).
Regarding claim 2,  Kim discloses, a mobile communication system Kim(see e.g., “FIG. 4A illustrates the structure of an LTE system”, [0047]) comprising:
a base station device (see e.g., ENB 4a-05, Fig. 4A) ; and
a terminal device configured to perform radio communication with the base station 
device (see e.g., UE 4a-35, Fig. 4A, “The ENB 4a-05 is connected to the UE 4a-35 through a radio channel, and performs a more complicated role than a conventional node B.”, [0466]),
wherein the base station device transmits a control signal for causing a transition from an 
RRC_CONNECTED state to an RRC_INACTIVE state to the terminal device (see e.g., …the UE in the RRC-connected mode 4e-03 may transition to the RRC-inactive mode 4e-02 by switching the mode, either by itself or under the control of the network,”, Fig. 4E, [0539] and/or “The RRC connection is also referred to as a Signaling Radio Bearer (SRB), and is used for transmitting and receiving an RRC message, which is a control message between the UE and the gNB”, [0547] and/or “the gNB transmits an RRCConnectionReconfiguration message to the UE in step 4f-40. The message may include information on whether data can be transmitted in an RRC-inactive mode (for example, information indicating whether data can be transmitted through a preamble, message 3, or message 5) and indication information of a bearer or a logical channel through which data can be transmitted”, [0548]),
wherein the terminal device performs uplink transmission to the base station device using 
connection parameter information of the uplink transmission to the base station device in the RRC_CONNECTED state in the RRC_ INACTIVE state to which the RRC_CONNECTED state has transitioned in a case in which the control signal has been received(see e.g., “the gNB transmits an RRCConnectionReconfiguration message to the UE in step 4f-40. The message may include information on whether data can be transmitted in an RRC-inactive mode (for example, information indicating whether data can be transmitted through a preamble, message 3, or message 5) and indication information of a bearer or a logical channel through which data can be transmitted”, [0548] and/or “The gNB, having completely established the DRB with the UE, transmits an initial context setup complete message to the MME in…the UE transmits and receives data to and from the gNB through the S-GW in steps 4f-65 and 4f-70”, [0549] and/or “The UE receiving the RRC message and transitioning to the RRC-inactive mode (or the lightly connected mode) may have a UE context and uplink data to be transmitted. The UE context may include bearer configuration information such as a signaling radio bearer (SRB) or a data radio bearer (ORB) and also logical channel configuration information or security configuration information. Further, the UE may include PDCP device configuration information which is the same as that used in the RRC-connected state (for example, a PDCP COUNT value or PDCP sequence number). The UE may further include device configuration information that is the same as that used in the RRC-connected Mate. If a logical channel or a bearer through which data can be transmitted in the RRC-inactive mode is configured in the RRC message, the UE may maintain the active state to transmit data without deactivating or stopping the logical channel or the bearer.”, [0574]), and
wherein the base station device performs the uplink reception from the terminal device 
that is in the RRC_INACTIVE state, to which the RRC_CONNECTED state has transitioned, using connection parameter information of the uplink reception from the terminal device in the RRC_ CONNECTED state (see e.g., “the gNB may allocate more transmission resources) may be configured in the message. The message includes configuration information of the DRB for processing user data, and the UE configures the DRB by applying the information and transmits an RRC-ConnectionReconfigurationComplete message to the gNB in step 4f-45”, [0548] and/or “The gNB, having completely established the DRB with the UE, transmits an initial context setup complete message to the MME in…the UE transmits and receives data to and from the gNB through the S-GW in steps 4f-65 and 4f-70”, [0549] and/or “The UE receiving the RRC message and transitioning to the RRC-inactive mode (or the lightly connected mode) may have a UE context and uplink data to be transmitted. The UE context may include bearer configuration
information such as a signaling radio bearer (SRB) or a data radio bearer (ORB) and also logical channel configuration information or security configuration information. Further, the UE may include PDCP device configuration information which is the same as that used in the RRC-connected state (for example, a PDCP COUNT value or PDCP sequence number). The UE may further include device configuration information that is the same as that used in the RRC-connected Mate. If a logical channel or a bearer through which data can be transmitted in the RRC-inactive mode is configured in the RRC message, the UE may maintain the active state to transmit data without deactivating or stopping the logical channel or the bearer.”, [0574]).
Although Kim discloses that an eNB transmits a RRC message to a UE causing the UE to transition from RRC-connected state to RRC-inactive state and when there is data available that can be transmitted in RRC-inactive mode the UE transmits the data in RRC-inactive mode using the UE configurations, however Kim fails to explicitly disclose using connection parameters of RRC-connected state.
In the same field of endeavor, Lee discloses, using connection parameters of RRC-connected state ( see e.g., “…the terminal may perform RRC Connection Establishment, AS Security Activation, and Radio Bearer Setup. In operation S520, the base station may transmit an RRC connection reconfiguration message to the terminal. The RRC connection reestablishment message may be used for transition to a radio bearer setup and an RRC_INACTIVE state…if data transmission is allowed in the RRC_INACTIVE state, when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state. For example, the terminal may not suspend some radio bearers that depend on QoS. In this case, when the base station instructs the UE to transition to the RRC_INACTIVE state, the base station may indicate which radio bearer is not suspended in the RRC_INACTIVE state”, Fig. 5, page 7, lines 13-41)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43). 
Regarding claim 3,  Kim and Lee combined disclose, wherein the control signal includes connection parameter information use information that indicates whether or not the connection parameter information of the RRC_CONNECTED state is to be used (see Lee e.g., “The base station may indicate which radio bearer is used for data transmission in the RRC_INACTIVE
state. That is, if data transmission is allowed in the RRC_INACTIVE state for the specific radio bearer, the terminal entering the RRC_INACTIVE state may not suspend the specific radio bearer in the RRC_INACTIVE state based on the configuration from the base station”, page 7, lines 36-39 and/or “The base station may determine whether data transmission is allowed in the RRC_INACTIVE state for each terminal. Alternatively, the base station may determine whether data transmission is allowed in the RRC_INACTIVE state for each radio bearer”, page 7, lines 42-44),
wherein, when the connection parameter information use information of the control signal indicates that the connection parameter information of the RRC_CONNECTED state is to be used in a case in which the control signal has been received, the terminal device performs the uplink transmission to the base station device using the connection parameter information of the uplink transmission to the base station device in the RRC_CONNECTED state in the RRC_INACTIVE state to which the RRC_CONNECTED state has transitioned (see Lee e.g., “if data transmission is allowed in the RRC_INACTIVE state, when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state…”, page 7, lines 32-41 and/or “if data transmission is allowed in the RRC_INACTIVE state, both downlink transmission and uplink transmission may be allowed”, page 7, lines 51-52), and
wherein, in a case in which the connection parameter information use information of the control signal transmitted to the terminal device indicates that the connection parameter information of the RRC_CONNECTED state is to be used, the base station device performs the uplink reception from the terminal device that is in the RRC_INACTIVE state to which the RRC_CONNECTED state has transitioned using the connection parameter information of the uplink reception from the terminal device in the RRC_CONNECTED state(see Lee e.g., “if data transmission is allowed in the RRC_INACTIVE state, when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state…”, page 7, lines 32-41 and/or “if data transmission is allowed in the RRC_INACTIVE state, both downlink transmission and uplink transmission may be allowed”, page 7, lines 51-52).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43). 
Regarding claim 4,  Kim and Lee combined disclose, wherein, when a bearer in which a specific QoS is set is established between the terminal device and a core network in a case in which the control signal has been received, the terminal device performs uplink transmission to the base station device using the connection parameter information of the uplink transmission to the base station device in the RRC_ CONNECTED state in the RRC_INACTIVE state to which the RRC_CONNECTED state has transitioned (see Lee e.g., “when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state. For example, the terminal may not suspend some radio bearers that depend on QoS. In this case, when the base station instructs the UE to transition to the RRC_INACTIVE state, the base station may indicate which radio bearer is not suspended in the RRC_INACTIVE state. The base station may indicate which radio bearer is used for data transmission in the RRC_INACTIVE state. That is, if data transmission is allowed in the RRC_INACTIVE state for the specific radio bearer, the terminal entering the RRC_INACTIVE state may not suspend the specific radio bearer in the RRC_INACTIVE state based on the configuration from the base station…When the terminal enters the RRC_INACTIVE state, the base station may indicate to the terminal whether data transmission is allowed in the.RRC_INACTIVE state for a specific radio bearer.”, page 7, lines 32-47), and
wherein, in a case in which the bearer is established between the terminal device and the core network, the base station device performs uplink reception from the terminal device in the RRC_INACTIVE state to which the RRC_CONNECTED state has transitioned using the connection parameter information of the uplink reception from the terminal device in the RRC_ CONNECTED state (see Lee e.g., “when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state. For example, the terminal may not suspend some radio bearers that depend on QoS. In this case, when the base station instructs the UE to transition to the RRC_INACTIVE state, the base station may indicate which radio bearer is not suspended in the RRC_INACTIVE state. The base station may indicate which radio bearer is used for data transmission in the RRC_INACTIVE state. That is, if data transmission is allowed in the RRC_INACTIVE state for the specific radio bearer, the terminal entering the RRC_INACTIVE state may not suspend the specific radio bearer in the RRC_INACTIVE state based on the configuration from the base station…When the terminal enters the RRC_INACTIVE state, the base station may indicate to the terminal whether data transmission is allowed in the RRC_INACTIVE state for a specific radio bearer.”, page 7, lines 32-47).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43). 
Regarding claim 5,  Kim and Lee combined disclose, wherein, in the RRC_CONNECTED state to which the RRC INACTIVE state has transitioned, the terminal device performs uplink transmission to the base station device using the connection parameter information of the uplink transmission to the base station device in the RRC_INACTIVE state ( see Lee e.g., “…Additionally, when the terminal moves from the RRC_INACTIVE state to the RRC_ACTIVE state, the terminal may resume the suspended radio bearer. For example, when the base station instructs the terminal in the RRC_INACTIVE state to transition to the RRC_INACTIVE state, the terminal may resume the suspended radio bearer”, page 7, lines 48-50), and
wherein the base station device performs uplink reception from the terminal device that is in the RRC_CONNECTED state to which the RRC_INACTIVE state has transitioned using the connection parameter information of the uplink reception from the terminal device in the RRC_ INACTIVE state (see Lee e.g., “…Additionally, when the terminal moves from the RRC_INACTIVE state to the RRC_ACTIVE state, the terminal may resume the suspended radio bearer. For example, when the base station instructs the terminal in the RRC_INACTIVE state to transition to the RRC_INACTIVE state, the terminal may resume the suspended radio bearer”, page 7, lines 48-50). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43).
Regarding claim 6,  Kim and Lee combined disclose, wherein, in the RRC_INACTIVE state, the terminal device adjusts a transmission power value of the connection parameter information used for the uplink transmission to the base station device on the basis of a signal received from the base station device (see Kim e.g., “The RSRP of the pathloss reference beam is used to determine uplink transmission output and calculate the PH in the future”, [0163] and/or “The UE determines the transmission output to be applied when a PRACH preamble is transmitted in step 2b-25”, [0166] and/or “Preamble transmission output is calculated as shown below. Preamble transmission outpu=pathloss reference beam pathloss+received target_power+offset_ UL_rx_beam_l +offset_UL_tx_beam_l.”, [0169] and/or “ received target power is a value broadcasted through minimum system information, and may be understood as the minimum RSRP value that the base station can receive”, [0170] and/or “The UE applies the degree of directivity indicated by minimum SI and applies the transmission output calculated in step 2b-25 to transmit the preamble. If the UE cannot apply the degree of directivity indicated by the minimum SI, the UE applies the degree of directivity that is the closest thereto”, [0175]).
Regarding claim 9,  Kim disclose, a terminal device of a mobile communication system including a base station device and the terminal device performing radio communication with the base station device (see Kim e.g., UE 4a-35, Fig. 4A, “The ENB 4a-05 is connected to the UE 4a-35 through a radio channel, and performs a more complicated role than a conventional node B.”, [0466]), the terminal device comprising:
a radio communication unit (see e.g., “The RF processing unit le-10 performs a function
for transmitting and receiving a signal through a radio channel…”, Fig. 1E, [0142]) configured to perform uplink transmission to the base station device using connection parameter information of the uplink transmission to the base station device in an RRC_CONNECTED state in an RRC_ INACTIVE state to which the RRC_CONNECTED state has transitioned in a case in which the control signal causing a transition from the RRC_CONNECTED state to the RRC_INACTIVE state has been received from the base station device (see e.g., …the UE in the RRC-connected mode 4e-03 may transition to the RRC-inactive mode 4e-02 by switching the mode, either by itself or under the control of the network,”, Fig. 4E, [0539] and/or “The RRC connection is also referred to as a Signaling Radio Bearer (SRB), and is used for transmitting and receiving an RRC message, which is a control message between the UE and the gNB”, [0547] and/or “the gNB transmits an RRCConnectionReconfiguration message to the UE in step 4f-40. The message may include information on whether data can be transmitted in an RRC-inactive mode (for example, information indicating whether data can be transmitted through a preamble, message 3, or message 5) and indication information of a bearer or a logical channel through which data can be transmitted”, [0548] and/or “The gNB, having completely established the DRB with the UE, transmits an initial context setup complete message to the MME in…the UE transmits and receives data to and from the gNB through the S-GW in steps 4f-65 and 4f-70”, [0549] and/or “The UE receiving the RRC message and transitioning to the RRC-inactive mode (or the lightly connected mode) may have a UE context and uplink data to be transmitted. The UE context may include bearer configuration information such as a signaling radio bearer (SRB) or a data radio bearer (ORB) and also logical channel configuration information or security configuration information. Further, the UE may include PDCP device configuration information which is the same as that used in the RRC-connected state (for example, a PDCP COUNT value or PDCP sequence number). The UE may further include device configuration information that is the same as that used in the RRC-connected Mate. If a logical channel or a bearer through which data can be transmitted in the RRC-inactive mode is configured in the RRC message, the UE may maintain the active state to transmit data without deactivating or stopping the logical channel or the bearer.”, [0574]).
Although Kim discloses that an eNB transmits a RRC message to a UE causing the UE to transition from RRC-connected state to RRC-inactive state and when there is data available that can be transmitted in RRC-inactive mode the UE transmits the data in RRC-inactive mode using the UE configurations, however Kim fails to explicitly disclose using connection parameters of uplink transmission parameters of RRC-connected state.
In the same field of endeavor, Lee discloses, using connection parameters of  uplink transmission parameters of RRC-connected state ( see e.g., “…the terminal may perform RRC Connection Establishment, AS Security Activation, and Radio Bearer Setup. In operation S520, the base station may transmit an RRC connection reconfiguration message to the terminal. The RRC connection reestablishment message may be used for transition to a radio bearer setup and an RRC_INACTIVE state…if data transmission is allowed in the RRC_INACTIVE state, when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state. For example, the terminal may not suspend some radio bearers that depend on QoS. In this case, when the base station instructs the UE to transition to the RRC_INACTIVE state, the base station may indicate which radio bearer is not suspended in the RRC_INACTIVE state”, Fig. 5, page 7, lines 13-41)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43). 
Regarding claim 10,  Kim discloses, a base station device of a mobile communication system including the base station device and a terminal device performing radio communication with the base station device (see e.g., ENB 4a-05, Fig. 4A; UE 4a-35, Fig. 4A, “The ENB 4a-05 is connected to the UE 4a-35 through a radio channel, and performs a more complicated role than a conventional node B.”, [0466]), the base station device comprising: 
a radio communication unit (see e.g., “The RF processing unit lf-10 performs a function
for transmitting and receiving a signal through a wireless channel”, Fig. 1F, [0150] configured to transmit a control signal causing a transition from an RRC_CONNECTED state to an RRC_INACTIVE state to the terminal device and perform uplink reception from the terminal device that is in the RRC_INACTIVE state that has transitioned from the RRC_CONNECTED state using connection parameter information of the uplink reception from the terminal device in the RRC_CONNECTED state (see e.g., …the UE in the RRC-connected mode 4e-03 may transition to the RRC-inactive mode 4e-02 by switching the mode, either by itself or under the control of the network,”, Fig. 4E, [0539] and/or “The RRC connection is also referred to as a Signaling Radio Bearer (SRB), and is used for transmitting and receiving an RRC message, which is a control message between the UE and the gNB”, [0547] and/or “the gNB transmits an RRCConnectionReconfiguration message to the UE in step 4f-40. The message may include information on whether data can be transmitted in an RRC-inactive mode (for example, information indicating whether data can be transmitted through a preamble, message 3, or message 5) and indication information of a bearer or a logical channel through which data can be transmitted”, [0548] and/or “The gNB, having completely established the DRB with the UE, transmits an initial context setup complete message to the MME in…the UE transmits and receives data to and from the gNB through the S-GW in steps 4f-65 and 4f-70”, [0549] and/or “The UE receiving the RRC message and transitioning to the RRC-inactive mode (or the lightly connected mode) may have a UE context and uplink data to be transmitted. The UE context may include bearer configuration information such as a signaling radio bearer (SRB) or a data radio bearer (ORB) and also logical channel configuration information or security configuration information. Further, the UE may include PDCP device configuration information which is the same as that used in the RRC-connected state (for example, a PDCP COUNT value or PDCP sequence number). The UE may further include device configuration information that is the same as that used in the RRC-connected Mate. If a logical channel or a bearer through which data can be transmitted in the RRC-inactive mode is configured in the RRC message, the UE may maintain the active state to transmit data without deactivating or stopping the logical channel or the bearer.”, [0574]).
Although Kim discloses that an eNB transmits a RRC message to a UE causing the UE to transition from RRC-connected state to RRC-inactive state and when there is data available that can be transmitted in RRC-inactive mode the UE transmits the data in RRC-inactive mode using the UE configurations, however Kim fails to explicitly disclose using connection parameters of  the uplink reception from terminal device in RRC-connected state.
In the same field of endeavor, Lee discloses, using connection parameters of  the uplink reception from terminal device in RRC-connected state ( see e.g., “…the terminal may perform RRC Connection Establishment, AS Security Activation, and Radio Bearer Setup. In operation S520, the base station may transmit an RRC connection reconfiguration message to the terminal. The RRC connection reestablishment message may be used for transition to a radio bearer setup and an RRC_INACTIVE state…if data transmission is allowed in the RRC_INACTIVE state, when the UE transitions to the RRC_INACTIVE state, the UE may not suspend some radio bearers that are allowed to transmit data in the RRC_INACTIVE state. For example, the terminal may not suspend some radio bearers that depend on QoS. In this case, when the base station instructs the UE to transition to the RRC_INACTIVE state, the base station may indicate which radio bearer is not suspended in the RRC_INACTIVE state”, Fig. 5, page 7, lines 13-41)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine teachings of Kim with Lee, in order to in order to minimize the control procedure required when transitioning to the RRC_CONNECTED state by terminal in the RRC-inactive state maintaining the connection state between the terminal and the network similar to RRC-connected state. (See Lee, page 1, lines 41-43). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645